            Case 5:20-cv-01269 Document 1 Filed 10/26/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


RENE CASTILLO, Individually and on                                              PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                        No. 5:20-cv-1269


ISEC INCORPORATED                                                             DEFENDANT


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COMES NOW Plaintiff Rene Castillo (“Plaintiff”), individually and on behalf of all

others similarly situated, by and through his attorney Josh Sanford of Sanford Law Firm,

PLLC, and for his Original Complaint—Collective Action (“Complaint”) against Defendant

ISEC Incorporated (“Defendant”), he states and alleges as follows:

                            I.          PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiff, individually and on behalf of

all others similarly situated, against Defendant for violations of the overtime provisions of

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the “FLSA”).

       2.     Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney’s fee and costs as a result of

Defendant’s failure to pay proper overtime compensation under the FLSA.

                           II.         JURISDICTION AND VENUE

       3.     The United States District Court for the Western District of Texas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.

                                               Page 1 of 10
                                 Rene Castillo, et al. v. ISEC Incorporated
                                  U.S.D.C. (W.D. Tex.) No. 5:20-cv-1269
                                  Original Complaint—Collective Action
             Case 5:20-cv-01269 Document 1 Filed 10/26/20 Page 2 of 10




       4.      Defendant employed Plaintiff at its facilities located in Boerne.

       5.      Defendant does business in this District and a substantial part of the events

alleged herein occurred in this District; therefore, venue is proper within this District

pursuant to 28 U.S.C. § 1391.

                                     III.    THE PARTIES

       6.      Plaintiff is an individual and resident of Bexar County.

       7.      Defendant is a foreign, for-profit corporation.

       8.      Defendant’s registered agent for service of process is Corporation Service

Company d/b/a CSC-Lawyers Incorporating Service Company, at 211 East 7th Street,

Suite 620, Austin, Texas 78701.

       9.      Defendant maintains a website at https://www.isecinc.com/.

                              IV.     FACTUAL ALLEGATIONS

       10.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       11.     At all times relevant to this lawsuit, Defendant acted as the employer of

Plaintiff as that term is defined under the FLSA.

       12.     Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce, such as construction

equipment, tools and construction materials.




                                            Page 2 of 10
                              Rene Castillo, et al. v. ISEC Incorporated
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-1269
                               Original Complaint—Collective Action
             Case 5:20-cv-01269 Document 1 Filed 10/26/20 Page 3 of 10




       13.     Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

       14.     Defendant is a construction company with locations throughout the United

States.

       15.     Defendant has locations in Texas, Colorado, Arizona, California, Oregon

and other states.

       16.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       17.     Defendant employed Plaintiff as an hourly-paid Foreman from June of 2014

to July of 2020.

       18.     Defendant also employed other hourly-paid employees to perform the

construction work necessary to its business (hereinafter referred to as “hourly

employees”)

       19.     In addition to his hourly wage, Plaintiff received annual bonuses based on

employee performance.

       20.     The annual bonuses are nondiscretionary and are based on employee

performance.

       21.     Upon information and belief, all or most hourly employees receive annual

performance bonuses.

       22.     Defendant informs its hourly employees of the bonuses upon hiring because

the bonuses are part of Defendant’s compensation package and hourly employees expect

to receive the bonuses.

                                           Page 3 of 10
                             Rene Castillo, et al. v. ISEC Incorporated
                              U.S.D.C. (W.D. Tex.) No. 5:20-cv-1269
                              Original Complaint—Collective Action
            Case 5:20-cv-01269 Document 1 Filed 10/26/20 Page 4 of 10




      23.    Defendant informed Plaintiff of the bonuses upon hiring and Plaintiff

expected to, and did in fact, receive bonuses.

      24.    Defendant directly hired Plaintiff and other hourly employees, controlled

their work schedules, duties, protocols, applications, assignments and employment

conditions, and kept at least some records regarding their employment.

      25.    Plaintiff and other hourly employees regularly worked in excess of forty

hours per week throughout their tenure with Defendant.

      26.    Defendant paid Plaintiff and other hourly employees 1.5x times their base

hourly rate for the hours they worked over 40 in a workweek.

      27.    However, Defendant did not include the bonuses that were paid to Plaintiff

and other hourly employees in their regular rates when calculating their overtime pay even

though Plaintiff and other hourly employees received bonuses in pay periods in which

they also worked in excess of forty hours per week.

      28.    Section 778.208 of Title 29 of the Code of Federal Regulations requires that

all forms of compensation, such as non-discretionary bonuses, “must be totaled in with

other earnings to determine the regular rate on which overtime pay must be based.”

      29.    Defendant violated the FLSA by not including all forms of compensation,

such the non-discretionary bonuses of Plaintiff and other hourly employees, in their

regular rate when calculating their overtime pay.

      30.    Defendant’s pay practices were the same for all hourly employees who

received bonuses.




                                          Page 4 of 10
                            Rene Castillo, et al. v. ISEC Incorporated
                             U.S.D.C. (W.D. Tex.) No. 5:20-cv-1269
                             Original Complaint—Collective Action
             Case 5:20-cv-01269 Document 1 Filed 10/26/20 Page 5 of 10




       31.     Upon information and belief, the pay practices that violate the FLSA alleged

herein were the same at all of Defendant’s facilities because the policy was a centralized

human resources policy implemented uniformly from the corporate headquarters.

       32.     Because of the volume of work required to perform their jobs, Plaintiff and

other hourly employees consistently worked in excess of forty hours per week.

       33.     Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff and other hourly employees violated the FLSA.

                     V.     REPRESENTATIVE ACTION ALLEGATIONS

       34.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       35.     Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons

similarly situated as hourly employees who were, are, or will be employed by Defendant

within the applicable statute of limitations period, who are entitled to payment of the

following types of damages:

       A.      Regular wages and overtime premiums for all hours worked over forty (40)

hours in any week;

       B.      Liquidated damages; and

       C.      Attorney’s fees and costs.

       36.     Plaintiff proposes the following class under the FLSA:

             All hourly-paid construction employees who received a bonus
            in connection with work performed in at least one week in which
                they worked over forty hours within the past three years.




                                            Page 5 of 10
                              Rene Castillo, et al. v. ISEC Incorporated
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-1269
                               Original Complaint—Collective Action
               Case 5:20-cv-01269 Document 1 Filed 10/26/20 Page 6 of 10




         37.    In conformity with the requirements of FLSA Section 16(b), Plaintiff has filed

or will soon file a written Consent to Join this lawsuit.

         38.    The relevant time period dates back three years from the date on which

Plaintiff’s Original Complaint—Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         39.    The members of the proposed FLSA class are similarly situated in that they

share these traits:

         A.     They were paid hourly;

         B.     They were eligible for and received nondiscretionary bonuses;

         C.     They performed construction work on Defendant’s behalf;

         D.     They worked over forty hours in at least one week in which they performed

work related to a bonus; and

         E.     They were subject to Defendant’s common policy of failing to pay a proper

overtime rate for hours worked over forty in a week.

         40.    Plaintiff is unable to state the exact number of the class but believes that

the class exceeds one thousand (1000) persons.

         41.    Defendant can readily identify the members of the collective, who are a

certain portion of the current and former employees of Defendant.

         42.    The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendant.

         43.    The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendant.

                                            Page 6 of 10
                              Rene Castillo, et al. v. ISEC Incorporated
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-1269
                               Original Complaint—Collective Action
              Case 5:20-cv-01269 Document 1 Filed 10/26/20 Page 7 of 10




                            VI.    FIRST CLAIM FOR RELIEF
                       (Individual Claim for Violation of the FLSA)

        44.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

        45.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

        46.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        47.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 in one week and to pay 1.5x their

regular wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

        48.    Defendant classified Plaintiff as non-exempt from the requirements of the

FLSA.

        49.    Despite Plaintiff’s entitlement to overtime payments under the FLSA,

Defendant failed to pay Plaintiff 1.5x his regular rate for all hours worked in excess of 40

per week.

        50.    Defendant knew or should have known that its actions violated the FLSA.

        51.    Defendant’s conduct and practices, as described above, were willful.

        52.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney’s

fees provided by the FLSA for all violations which occurred beginning at least three years

preceding the filing of Plaintiff’s initial complaint, plus periods of equitable tolling.


                                            Page 7 of 10
                              Rene Castillo, et al. v. ISEC Incorporated
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-1269
                               Original Complaint—Collective Action
             Case 5:20-cv-01269 Document 1 Filed 10/26/20 Page 8 of 10




       53.    Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the

amount of unpaid minimum wage and unpaid overtime premium pay described above

pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       54.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                         VII. SECOND CLAIM FOR RELIEF
                  (Collective Action Claim for Violation of the FLSA)

       55.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       56.    Plaintiff asserts this claim for damages and declaratory relief on behalf of all

similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       57.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       58.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 in one week and to pay

1.5x their regular wages for all hours worked over 40 in a week, unless an employee

meets certain exemption requirements of 29 U.S.C. § 213 and all accompanying

Department of Labor regulations.

       59.    Defendant classified Plaintiff and other similarly situated employees as non-

exempt from the overtime provisions of the FLSA.


                                           Page 8 of 10
                             Rene Castillo, et al. v. ISEC Incorporated
                              U.S.D.C. (W.D. Tex.) No. 5:20-cv-1269
                              Original Complaint—Collective Action
             Case 5:20-cv-01269 Document 1 Filed 10/26/20 Page 9 of 10




       60.    Defendant failed to pay Plaintiff and similarly situated employees 1.5x their

regular rate for all hours worked in excess of 40 per week.

       61.    Defendant deprived Plaintiff and               similarly situated employees of

compensation for all of the hours worked over forty per week, in violation of the FLSA.

       62.    Defendant knew or should have known that its actions violated the FLSA.

       63.    Defendant’s conduct and practices, as described above, were willful.

       64.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

and all similarly situated employees for monetary damages, liquidated damages and

costs, including reasonable attorney’s fees provided by the FLSA for all violations which

occurred beginning at least three (3) years preceding the filing of Plaintiff’s initial

complaint, plus periods of equitable tolling.

       65.    Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiff and similarly situated employees are entitled to recover an award of liquidated

damages in an amount equal to the amount of unpaid overtime premium pay described

above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       66.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and the collective members as provided by the FLSA, they are

entitled to an award of prejudgment interest at the applicable legal rate.

                              VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Rene Castillo, individually and on

behalf of all others similarly situated, respectfully prays that Defendant be summoned to

appear and to answer this Complaint and for declaratory relief and damages as follows:

                                           Page 9 of 10
                             Rene Castillo, et al. v. ISEC Incorporated
                              U.S.D.C. (W.D. Tex.) No. 5:20-cv-1269
                              Original Complaint—Collective Action
            Case 5:20-cv-01269 Document 1 Filed 10/26/20 Page 10 of 10




       A.     Declaratory judgment that Defendant’s practices alleged in this Complaint

violate the FLSA, the AMWA, and their related regulations;

       B.     Certification of a collective under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       C.     Judgment for damages suffered by Plaintiff and others similarly situated for

all unpaid overtime wages under the FLSAs and its related regulations;

       D.     Judgment for liquidated damages owed to Plaintiff and all others similarly

situated pursuant to the FLSA and its related regulations;

       E.     An order directing Defendant to pay Plaintiff and all others similarly situated

interest, a reasonable attorney’s fee and all costs connected with this action; and

       F.     Such other and further relief as this Court may deem just and proper.

                                                      Respectfully submitted,

                                                      RENE CASTILLO, Individually
                                                      and on Behalf of All Others
                                                      Similarly Situated, PLAINTIFF

                                                      SANFORD LAW FIRM, PLLC
                                                      One Financial Center
                                                      650 South Shackleford Road, Suite 411
                                                      Little Rock, Arkansas 72211
                                                      Telephone: (501) 221-0088
                                                      Facsimile: (888) 787-2040

                                                      /s/ Josh Sanford
                                                      Josh Sanford
                                                      Tex. Bar No. 24077858
                                                      josh@sanfordlawfirm.com




                                          Page 10 of 10
                             Rene Castillo, et al. v. ISEC Incorporated
                              U.S.D.C. (W.D. Tex.) No. 5:20-cv-1269
                              Original Complaint—Collective Action
